Citation Nr: 1629010	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  He died in August 2008.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Milwaukee Pension Center (Pension Center).

In June 2015, the Board remanded the case for additional development.  In its Remand, the Board indicated that VA General Counsel had canceled the appellant's accreditation to represent clients before the VA, and thus may not represent the appellant.  The Board instructed the AOJ to notify the appellant that she may select another representative.   In a July 2015 correspondence, the appellant stated that she did not want to select a new representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's June 2015 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o) (December 16, 2011).  VBA's Adjudication Procedure Manual (M21-1MR) directs that the Veteran should be asked for the approximate dates, location, and nature of the alleged herbicide exposure and his detailed description of exposure should be furnished to the Compensation and Pension (C&P) Service with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order. If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

The appellant has reported the Veteran was directly involved with the transportation and storage of numerous chemicals including herbicides with the 137th Ordnance Company in Okinawa from September 1969 to February 1970.  She stated the assignment exposed the Veteran to these chemicals on the way to or from Vietnam.  In addition, she has submitted several articles that indicate that herbicides were stored in Okinawa during the 1960s and 1970s.   The Veteran also provided a statement as to his exposure in January 2008.

Accordingly, the June 2015 Board Remand directed the RO to attempt to verify the Veteran's claimed exposure to herbicides in Okinawa following the procedures outlined above.  However, a review of the claims file demonstrates that the AOJ did not furnish the approximate dates, location, and nature of the alleged herbicide exposure and detailed description of exposure to the Compensation and Pension (C&P) service with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  Although a JSRRC search was completed in November 2015, the report is not sufficient as it noted a search of the histories submitted by the 173rd Ordinance Company, and not the 137th Ordinance Company.  Remand is required to correct these deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Furnish a detailed description of the approximate dates, location, and nature of the alleged herbicide exposure to the Compensation and Pension Service with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.

2.  Request the JSRRC to verify exposure to herbicides.  Specifically instruct the JSRRC to note review of unit histories of the 137th Ordnance Company between 1969 and 1970, as well as the articles submitted since November 2015.

3.  After the above has been completed to the extent possible and any other development deemed necessary is accomplished, the case should again be reviewed.  If the claim remains denied the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




